Citation Nr: 0839139	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back strain 
(low back disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus, hallux valgus, and hammer toes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 and February 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

A January 2006 decision of the Board granted the veteran's 
claims for service connection for bilateral pes planus, halux 
valgus and hammertoes.  This decision also denied the 
veteran's claim for service connection for low back strain.  
The veteran appealed the denial of his claim for service 
connection for low back strain to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
issued an order which granted a joint motion of the parties, 
dated that same month, for partial remand and to vacate the 
Board's June 2007 decision to the extent it denied service 
connection for low back strain.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

The veteran's low back claim was remanded to the Board for 
further development in May 2008. 

The issue of an initial rating in excess of 10 percent for 
bilateral pes planus, hallux valgus, and hammer toes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

A low back disability, low back strain, existed prior to 
service, but did not permanently increase in severity during 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low 
back disability are not met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in November 2001 prior to 
the initial adjudication of his claims by the January 2002 
rating decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
additional notice letter was sent to the veteran in March 
2006.

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of two letters issued in March 2006.  The veteran's service 
connection claim was readjudicated in a July 2008 
Supplemental Statement of the Case.  See Mayfield and 
Pelegrini, both supra.  In any event, as the Board concludes 
below that the preponderance is against the veteran's service 
connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any deficient notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, VA medical records, and 
private medical records.  The veteran has been provided VA 
medical examinations and a VA medical opinion has been 
obtained.  The veteran has provided testimony before the 
undersigned Veterans Law Judge.  There is no indication that 
there exists any additional evidence which has a bearing on 
the issue decided below which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History 

The veteran testified at his May 2003 hearing before the 
undersigned that he had not had low back problems prior to 
service and that he injured his low back two times during 
service.  The veteran has stated that he was treated for his 
low back during service and that he has suffered from low 
back strain ever since that time.  During the hearing the 
veteran maintained that he was initially diagnosed as having 
Charcot-Marie Tooth dystrophy only two years earlier, i.e., 
approximately 28 years following his separation from service.

A July 1971 Report of Medical Examination at the veteran's 
entry into service did not note any back deformity.  On a 
July 1971 Report of Medical History, the veteran denied 
having recurrent back pain.  In September 1971, the veteran 
was seen in the medical clinic for low back pain.  At that 
time, an evaluation of the lumbar spine was within normal 
limits.  X-rays of the lumbar spine were ordered, but the 
veteran left the clinic prior to them being performed.  An 
impression of "sore muscles" was recorded.  In November 1971, 
the veteran complained that he had hurt his back from lifting 
"shells."  He stated that his back was "crooked."  The 
veteran stated that he had had back problems before he 
entered service.  A service examiner noted that the veteran 
had scoliosis, but that he had not been placed on a profile.  
An impression of myalgia was recorded.  In April 1973, when 
seen for low back complaints, an examiner indicated that the 
veteran had reduced pinprick on his left leg and knee and 
diagnosed him as having low back strain and prescribed 
Robaxin to treat the condition.  An April 1973 discharge 
examination report reflects that the veteran was noted to 
have slight kyphosis of the lower thoracic spine.  

Post-service VA medical evidence, dating from December 1998 
to September 2005, are of record.  Upon evaluation by VA in 
October 2002, the physician, unfortunately, did not have the 
opportunity to review the veteran's service medical records; 
instead, he stated, "According to VA Form 21-2507[,] service 
medical records from July 1971 to April 1973 show one 
instance of treatment in April 1973 for complaints of low 
back pain, treated for low back strain.  An opinion is 
requested as to whether the veteran's current back condition 
was permanently aggravated 'beyond the normal' during his 
period of active military service, including complete 
rational[e] for the conclusions reached."  After a physical 
evaluation of the veteran, the examiner diagnosed the veteran 
as having lumbosacral strain, underlying lordosis, with 
secondary degenerative joint disease; increased lumbar 
lordosis secondary to kyphoscoliosis of thoracic spine; and 
bilateral Charcot-Marie Tooth dystrophy with atrophy of the 
muscles of the lower legs.

Subsequent to offering those impressions, the physician 
opined that the veteran's lumbosacral strain was secondary to 
the bilateral Charcot-Marie Tooth dystrophy, which he 
explained caused a skeletal imbalance with atrophy of the 
muscles of the lower legs and an absence of reflexes of the 
lower legs.  The examiner added that the veteran's current 
low back condition was not "permanently aggravated beyond the 
normal course of active military service."  He further opined 
that the veteran's low back condition was secondary to his 
muscular dystrophy with his skeletal deformities of the 
thoracic spine and lower legs, and that the spine deformities 
were subsequently "complicated" by his degenerative joint 
disease.

In March 2005, the veteran was again examined by the 
examiner, who had performed the October 2002 VA examination.  
The VA examiner provided an opinion regarding the veteran's 
disabilities of the feet.  In a September 2005 addendum to 
the March 2005 opinion, the VA examiner concluded that 
Charcot-Marie Tooth Disease was an inherited connection which 
began with foot deformities or gait disturbance in childhood, 
which was the veteran's case.  With regards to the veteran's 
low back, the VA examiner determined, after a review of the 
veteran's service medical records, that the veteran's "low 
back pain" preceded his military service and was less likely 
than not originated or caused by military service.  In 
support of the foregoing conclusion, the examiner pointed out 
that the veteran was seen on one occasion for low back strain 
during service and that he was placed on profile because of 
his feet and not for his low back. 

The veteran's medical records were examined by a VA physician 
in June 2008.  The physician stated that the objective 
evidence indicated that no increase in severity of the low 
back strain incurred during service.  He noted that the exit 
physical examination showed no abnormalities or complaints of 
the low back.  He further noted that the service medical 
records documented a couple of acute exacerbations of low 
back strain which were acute and transitory, with 
improvement.  The physician stated that such was to be 
expected in someone with intermittent low back strain.  He 
stated that no permanent aggravation or increased disability 
was shown.  

III.  Analysis

The Board finds that although not noted at entrance into 
active service in July 1971, the evidence clearly and 
unmistakably establishes that it pre-existed the veteran's 
military service.  This determination is supported by a VA 
physician, who reviewed the veteran's service treatment 
records and concluded in opinions, dated in October 2002 and 
September 2005, that the veteran's low back disability pre-
existed service.  In reaching the foregoing conclusion, in 
September 2005, the VA examiner determined that the veteran's 
gait disturbances began during childhood as a manifestation 
of his Charcot-Marie Tooth Disease, an inherited condition.  
In support of the VA examiner's conclusion, service treatment 
records reflect that the veteran was found to have slight 
kyphosis of the lower thoracic spine upon examination April 
1973 (see April 1973 discharge examination report).  Thus, 
the Board finds such evidence tantamount to clear and 
unmistakable evidence that the veteran's low back disability 
preexisted service.  The veteran has not proffered any 
medical evidence to the contrary.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case the June 2008 VA physician reviewed the 
veteran's medical records and opined that the veteran's low 
back strain did not increase in severity during service.  
There is no medical opinion to the contrary.  Accordingly, 
the Board must find that the veteran's low back strain 
disability did not increase in severity during service.  
Since the veteran's low back strain disability did not 
increase in severity the Board must find that the veteran's 
preexisting low back strain disability was not aggravated by 
service.  Accordingly, service connection for low back strain 
(low back disability) is not warranted.


ORDER

Service connection for low back strain (low back disability) 
is denied.


REMAND

The February 2006 rating decision on appeal assigned the 
veteran an initial 10 percent rating for bilateral pes 
planus, hallux valgus, and hammertoes.  The veteran appealed 
the initial rating assigned.

In March 2006, the veteran submitted a private treatment 
record and a private medical opinion in support of his 
increased rating claim.  A Supplemental Statement of the Case 
(SSOC) was issued in February 2007.  While this SSOC lists 
and considers other evidence received since the March 2006 
Statement of the Case, it does not list or consider the March 
2006 private medical evidence submitted by the veteran.  In a 
letter received by the RO in March 2007, the veteran asserted 
that this showed that the private medical information he 
submitted was missed by VA evaluators.  The veteran's 
increased rating claim must be returned to the RO for 
consideration of the private medical evidence and issuance of 
an SSOC reflecting such consideration.  See 38 C.F.R. 
§ 19.31(b)(2) (2007).

The veteran has reported increased bilateral foot disability 
since a March 2005 VA examination of his feet.  The Board 
recognizes that the veteran has failed to report for VA 
examinations scheduled since that time.  However, since the 
veteran's claim must be remanded anyway, he should be given 
another opportunity for a VA examination of the feet.  The 
veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the veteran's 
VA treatment records dated from February 
2007 to present.

2.  The veteran should be scheduled for a 
VA examination which describes the nature 
and extent of the veteran's service-
connected bilateral pes planus, hallux 
valgus, and hammer toes disability.  All 
indicated tests and studies should be 
performed.  The examiner should note 
whether or not there is objective evidence 
of marked deformity, pain on manipulation 
and use accentuated, indication of 
swelling on use, or characteristic 
callosities.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  

3.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claim.  Issue an SSOC showing 
consideration of all evidence received 
since the March 2006 statement of the 
case, including the March 2006 private 
treatment records and private medical 
opinion.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


